COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
 THE STATE OF TEXAS,                                            No. 08-18-00002-CR
                                                §
                             State.                               Appeal from the
                                                §
 v.                                                              171st District Court
                                                §
 ABRAHAM CONTRERAS                                            of El Paso County, Texas
                                                §
                             Appellee.                          (TC# 20160D06093)
                                                §

                                           O R §D E R

       The Court GRANTS the Court Reporter’s fourth request for an extension of time within
which to file the Reporter’s Record until June 13, 2018. NO FURTHER REQUEST FOR
                                                '
EXTENSION OF TIME TO FILE THE REPORTER’S RECORD WILL BE CONSIDERED BY
                                                '
THIS COURT.
       It is further ORDERED that Anita D. Garcia, Official Court Reporter for the 171st District
Court, for El Paso County, Texas, prepare the Reporter’s Record for the above styled and
numbered cause, and forward the same to this Court on or before June 13, 2018
       If the Reporters Record is not filed with this Court by June 13 ,2018, this Court will
consider whether it is necessary to order the trial Court to conduct a hearing to determine why the
record has not been filed.


               IT IS SO ORDERED this 17thday of May, 2018.


                                             PER CURIAM


Before McClure, C.J., Rodriguez, and Palafox, JJ.